DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 26, 2021 has been entered.
 Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on July 26, 2021 was in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  The IDS was considered.  A signed copy of form 1449 is enclosed herewith.
Response to Amendment
4.	The amendments to the claims filed on July 26, 2021 have been fully considered.  The amendments are sufficient to overcome all outstanding grounds of rejection which are withdrawn.
5.	Pursuant MPEP 803.02 the search and examination was extended.  The full scope of the amended product claims was searched and examined.
Claim Objections
6.	Claim 46 objected to for the following informalities:  a) the claim is missing a period at the end; b) the claim is not written in proper alternative format.  It is suggested for Applicants to place a period at the end of the claim and also to insert the term “or” between the last two compounds. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

7.	Claim 41 recites the limitation "a conjugate according to claim 29, wherein (T)-(L)-(PT) has the following structure 
    PNG
    media_image1.png
    96
    347
    media_image1.png
    Greyscale
."  There is insufficient antecedent basis for this limitation in the claim.  Claim 29 recites the structure 
    PNG
    media_image2.png
    107
    216
    media_image2.png
    Greyscale
 for (T)-(L)-(PT).  It is noted that R15 cannot be –R-phenyl.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
8.	Claims 29-32 and 34-45 and 47-50 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14, 18, 19 and 23-38 of U.S. Patent No. 10,201,614.  Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons provided below.
Determination of Scope and Contents of the Claims of the Patent
The claims are drawn to compounds of formula 
    PNG
    media_image3.png
    94
    183
    media_image3.png
    Greyscale
 which include various specific embodiments that are within the scope of the instant claims.  The claims are further drawn to compositions having product of structure (T)-(L)-(D) wherein D is the compound of structure shown above, T is a targeting moiety and L is a linker.

Some specific embodiments are, for example, 
    PNG
    media_image4.png
    76
    273
    media_image4.png
    Greyscale
 which corresponds to R15 aryl, R16=H; R17=alkyl; R18=R30=methyl; R32 is second embodiment; Y=unsaturated alkyl; R14=substituted alkyl.

L is contemplated to be a cleavable linker or linker comprising a self-immolative component.  Specific structures for L include PABC and 
    PNG
    media_image5.png
    22
    556
    media_image5.png
    Greyscale
 (columns 47 and 64).

Ascertaining the differences between claims of patent and claims at issue
The specific embodiments of the patent anticipate the instant claims.

Resolving the level of ordinary skill in the pertinent art - Prima Facie Case of
Obviousness
MPEP 2144.08.11 A.4(c) states "consider teachings of a preferred species within the
genus.  If such a species is structurally similar to that claimed, its disclosure
may motivate on of ordinary skill in the art to choose the claimed species or subgenus
from the genus, based on the reasonable expectation that structurally similar species
usually have similar properties.”  This is a “Genus-Species Guidelines” for the
examination based on 35 USC 103.  An analogous guideline was followed here for the
analysis of obviousness type double patenting.  The embodiments suggest to one of
ordinary skill to practice the instant invention.  For this reason it was determined that the claims are prima facie obvious over the claims of the patent.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JAE YOO whose telephone number is (571)272-9074. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SUN JAE YOO/Primary Examiner, Art Unit 1626